Citation Nr: 0512431	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-34 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for a chronic leg 
disorder, to include peripheral vascular disease.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In November 2004, the RO also denied service connection for 
residuals of exposure to radiation.  The veteran was informed 
of this decision and his appellate rights in a letter that 
same month.  The veteran has not indicated any intention to 
appeal this decision.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of entitlement to service 
connection for residuals of exposure to radiation is not 
currently before the Board on appeal.


FINDINGS OF FACT

1.  Competent medical evidence of record does not indicate 
that the veteran's current back disorders, to include 
spondylosis and fusion in the cervical spine and spondylosis 
and sacrolization in the low back, began in service or for 
many years thereafter; moreover, degenerative joint disease 
(DJD) of the low back was not shown during active service or 
during the initial post-service year, and there is no 
competent medical evidence or record that the veteran's 
current DJD began in service.  

2.  The veteran's fractured right femur clearly and 
unmistakably existed prior to the veteran's entry into active 
service and did not undergo a permanent increase in severity 
during service.

3.  Peripheral vascular disease was not shown during active 
service or during the initial post-service year, and there is 
no competent medical evidence of record that the veteran's 
current peripheral vascular disease began in service.  


CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated 
by service, nor may DJD be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  A chronic right leg disorder preexisted service and was 
not aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 5102, 
5103, 5103A, 5017 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2004).

3.  Peripheral vascular disease was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statements of the 
case (SOC), and supplemental statement of the case (SSOC) 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in November 2002, prior to the denial of service connection 
for the claims on appeal.  Moreover, the October 2003 SOC 
regarding the back and the September 2004 SOC regarding the 
legs specifically advised him as to what evidence the RO had 
in its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private medical records, and statements 
from the veteran.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Historical Background

A review of the service medical records reflects that the 
veteran was noted to have a fractured right femur that 
occurred in 1960 at the time of enlistment examination.  He 
was seen in June 1966 for pain in the right thigh.  At that 
time, he reported a history of an old fracture in 1960 and 
requested an X-ray.  The X-ray report shows an old, healed 
femoral fracture with no abnormalities.  No additional 
treatment during service is indicated, to include at the time 
separation examination in October 1967.  The service medical 
records are also negative for report of, or treatment for, 
back problems.  

Post service private treatment records dated from the early 
1990s through 2002 are of record and reflect treatment for 
various conditions, to include peripheral vascular disease, 
status post abdominal aortic aneurism repair, and back 
conditions.  Specifically, in late 1997, the veteran was 
diagnosed by his chiropractor as having spondylosis and 
fusion in the cervical spine, as well as anterior spondylosis 
at L1-3 and moderate to severe DJD and sacrolization at L5.  
He was seen again for a "bothersome" lower back in 2001.  
His problems had been present for one week.  No diagnosis was 
made.  

The veteran was treated for an aortic aneurism in the late 
1990s and subsequent records show treatment for peripheral 
vascular disease.  It was also noted that the veteran's right 
lower extremity was shorter than his left.  

In statements of record by the veteran, it is alleged that 
his right leg pain is the result of aggravation of his 
preservice fracture.  He reports that his right leg is one 
and a half inches shorter than his left leg.  He contends 
that the rigors of his military training aggravated the leg 
causing pain.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD or 
peripheral vascular disease to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Aggravation of Preexisting Disability

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).



The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's disorder in question existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Court held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  Wagner v. Principi, No. 02-
7347, slip op. at 8-9 (citing 38 U.S.C. § 1132).  

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'"  Wagner v. Principi, No. 02-7347, slip op. at 9 
(citing 38 U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3-
2003 (July 16, 2003).  

The CAVC has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(CAVC cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The CAVC has stated that the word "unmistakable" means that 
an item cannot be misinterpreted and misunderstood, i.e., it 
is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) 
(stating that "clear and unmistakable error" means an error 
that is undebatable); Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc) ("The words 'clear and unmistakable error' 
are self-defining.  They are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.").  

The CAVC has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable .... 
[and] the question is not whether the Secretary has sustained 
a burden of producing evidence, but whether the evidence as a 
whole, clearly and unmistakably demonstrates that the injury 
or disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  (emphasis added).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  



A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduring disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2004).  

Reasonable Doubt and Credibility of Evidence

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

A Chronic Back Disorder

In this case, the veteran's service medical records do not 
show that the veteran had a back disorder in service.  These 
documents are negative for any such complaints or treatment 
while on active duty, to include at the time of separation 
exam.  The veteran's various cervical and lower back 
conditions, as noted by his chiropractor, were not described 
until 1997, many years after service separation.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's back 
conditions, to include spondylosis and fusion in the cervical 
spine, and anterior spondylosis and moderate to severe DJD 
and sacrolization in the lower spine, were incurred during 
service, or that DJD was diagnosed with one year from 
service, or that any of these conditions are otherwise 
related to service.  No medical professional of record has 
suggested that these conditions, first noted many years after 
service, are related to any incident of service.  Thus, the 
veteran's claim for service connection for a chronic back 
disorder is denied.  

A Chronic Leg Disorder, to Include Peripheral Vascular 
Disease

The veteran seeks service connection for a leg disorder 
primarily on the basis that this condition preexisted active 
service and was aggravated therein.  

After a full review of the record, the Board concludes that 
service connection for a leg disorder, to include peripheral 
vascular disease, is not warranted.  It is noted that the 
veteran's preservice right femur fracture was noted at time 
of entrance.  Thus, this condition preexisted service.  (The 
veteran has not alleged otherwise.)  He was seen on one 
occasion for complaint of right thigh pain, but no additional 
treatment is indicated in the service records, to include at 
time of separation exam.  

Postservice private treatment records dated in the late 1990s 
reflect that the veteran had an aortic aneurysm in the late 
1990s with subsequent treatment for peripheral vascular 
disease.  There is nothing in the record that suggests that 
these conditions are related to any incident of service from 
many years before.  Additionally, there are no objective 
findings in the record to suggest that the veteran's 
preexisting right femur fracture was aggravated by any event 
while on active duty.  As noted above, there were no leg 
complaints at time of service separation and examination was 
normal.  Postservice treatment in the lower extremities did 
not occur until many years later and is described as related 
to an abdominal aortic aneurism.  

Considerations as to Both Claims

While the veteran's contentions have been considered, there 
are no medical opinions of record to support his contentions 
as to either of his claims.  The Board noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a chronic back and leg disorder, to 
include peripheral vascular disease, and these claims must be 
denied.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (199); Ortiz v. Principi, No. 01-7006 (Fed. Cir. December 
17, 2001).  


ORDER

Entitlement to service connection for a chronic back disorder 
is denied.  

Entitlement to service connection for a chronic leg disorder, 
to include peripheral vascular disease, is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


